Exhibit 10.5

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of
February 27, 2018, by and between EagleBank (the “Bank”) and the Executive named
below.

 

RECITAL:

 

Bank has retained Executive as an executive officer, pursuant to that certain
Amended and Restated Employment Agreement dated as of January 31, 2017 (the
“Agreement”). The parties desire to amend the Agreement to provide for clarity
in how to apply IRC Section 280G to the extent applicable.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.                                      Section 10.1 of the Agreement is deleted
in its entirety and the following is substituted in lieu thereof:

 

10.1                        Section 280G

 

If any of the payments or benefits received or to be received by the Executive
(including, without limitation, any payment or benefits received in connection
with a Change in Control or the Executive’s termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement, or otherwise) (all such payments collectively referred to herein as
the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 10.1, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then prior
to making the 280G Payments, the 280G Payments shall be reduced to the minimum
extent necessary to ensure that no portion of the 280G Payments is subject to
the Excise Tax.  In applying the foregoing limitation,  benefits shall be
reduced so as to maximize the economic value payable to the Executive and, if
two economically equivalent amounts are subject to reduction but are payable at
different times, the amounts shall be reduced (but not below zero) on a pro rata
basis.

 

--------------------------------------------------------------------------------


 

2.              But for the above change, the Agreement remains in full force
and effect, unmodified.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Amended
and Restated Employment Agreement as of the date first written above.

 

EAGLEBANK

 

 

 

By:

/s/ Ronald D. Paul

 

Name: Ronald D. Paul

 

Title: Chief Executive Officer

 

Date: February 27, 2018

 

 

 

Executive

 

 

 

/s/ Janice L. Williams

 

Name: Janice L. Williams

 

Title: Executive Vice President — CCO

 

Date: February 13, 2018

 

 

2

--------------------------------------------------------------------------------